Citation Nr: 9928770	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to an increased rating for major depression with 
insomnia, currently evaluated as 30 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1979 to June 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the No. Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
(control of the claim file was subsequently transferred to 
the RO in Indianapolis, Indiana) that denied service 
connection for a back disorder injury but which granted 
service connection for major depression with insomnia and 
also granted service connection for migraine headaches, 
assigning schedular 10 percent and 30 percent evaluations, 
respectively.  

The case was remanded in March 1997 and thereafter a July 
1999 rating action granted service connection for residuals 
of a back injury and, thus, this issue is moot because an 
award of service connection during an appeal is a full grant 
of the benefit sought and any disability compensation rating 
assigned is a separately appealable issue, requiring the 
initiation and perfection of an appeal as to that matter.  
Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

The July 1999 rating action also increased the 30 percent 
rating assigned for migraine headaches to the maximum 
schedular rating of 50 percent and also increased the 10 
percent rating assigned for major depression with insomnia to 
30 percent.  "[O]n a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, while the appellant 
did not withdraw the claim for an increased rating for 
migraine headaches after the grant of the maximum schedular 
rating, that issue is no longer in appellate status because 
the maximum benefit allowed by law and regulation has been 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Indeed, the 
July 1999 rating action noted that this action was a full 
grant of the benefit sought and that the issue was resolved 
and no further action would be taken.  Moreover, the Board 
observes that the veteran has not specifically claimed 
entitlement to an extraschedular rating for migraine 
headaches.  

Thus, the only issue remaining for appellate consideration is 
the claim for an increased rating for major depression with 
insomnia.  




FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disorder is 
manifested by depression and some impairment of affect, mood, 
and insight as well as some paranoid delusional material but 
there is no impairment of memory, thought processes or higher 
cognitive functions.  

2.  The veteran's service-connected psychiatric disorder has 
not required hospitalization, does not cause marked 
interference with employment and does not otherwise present 
an exceptional or unusual disability picture.  


CONCLUSION OF LAW

An evaluation in excess of 30 percent for major depression 
with insomnia is not warranted, either schedularly or 
extraschedularly.  38 U.S.C.A. §§ 1155 7104 (West 1991); 
	38 C.F.R. §§ 	3.321(b)(1), 4.2, 4.7, 4.21, 4.129, 
4.130, Diagnostic Code 9405 (1996); § 4.126(a) Diagnostic 
Code 9434 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When there is alleged increase in disability, an increased 
rating claim is well grounded and VA thus has a duty to 
assist in developing relevant facts.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  No evidentiary or procedural 
development has been requested nor is any need for such 
development apparent to the Board.  It is the determination 
of the Board that the evidentiary record is sufficient both 
in scope and in depth for a fair, impartial, and fully 
informed appellate decision.  



Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation, on ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, No. 
98-1675, slip op. (U.S. Vet. App. Sept. 21, 1999).  

The criteria for rating service-connected psychiatric 
disorders were revised effective November 7, 1996.  Thus, the 
Board must first determine whether the new psychiatric rating 
criteria are more favorable than the criteria in effect prior 
to November 7, 1996.  Dudnick v. Brown, 10 Vet. App. 79 
(1997).  If so, under Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), the more favorable provisions apply.  It must 
be determined whether the appellant would be prejudiced by 
application of the more favorable provisions if not first 
made aware that they will be applied.  VAOGCPREC 16-92 and 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

VAOGCPREC 11-97 states that on its face the revised criteria 
are neither more nor less beneficial than the old but the 
determination must be made on a case-by-case basis.  The 
prior criteria were based on determinations of the subjective 
level of occupational and social impairment but the new 
criteria call for evaluations to be made upon identification 
of specific symptoms and manifestations expressly associated 
with different degrees of disability.  

If the evidence reflects a subjective level of occupational 
and social impairment for a higher rating under the old 
criteria, but not the new, then the old criteria are more 
liberal and will be applied.  On the other hand, if the 
evidence reflects symptoms and manifestations associated with 
a higher rating under the new criteria, then the new criteria 
are more favorable and will be applied.  If a higher rating 
is not warranted under either the old or new criteria, then 
the new criteria are not more favorable and it makes no 
difference which criteria are applied.  

However, where compensation is awarded or increased 
"pursuant to any Act or administrative issue, the effective 
date of such an award or increase [] shall not be earlier 
than the effective date of the Act or administrative issue."  
Rhodan v. West, 12 Vet. App. 55, 57 (1998) (Haywood v. West, 
No. 97-25).  See 38 U.S.C.A. § 5110(g) (West 1991).  This 
precludes the application of a later liberalizing law prior 
to the effective date thereof.  

Because this claim concerns a period of time prior to and 
after the new schedular rating criteria, the new rating 
criteria are not for application for the period prior to the 
effective date of the revised criteria.  Rather, the new 
revised rating criteria are applicable from the effective 
date above.  

In this case, the veteran was made aware of the potential 
application of the new criteria in the Board remand of March 
1997 and which were applied in the July 1999 rating action 
granting a 30 percent rating effective November 7, 1996, the 
date of the revised rating criteria. 

If the evidence reflects a subjective level of occupational 
and social impairment for a higher rating under the old 
criteria, but not the new, then the old criteria are more 
liberal and will be applied.  On the other hand, if the 
evidence reflects symptoms and manifestations associated with 
a higher rating under the new criteria, then the new criteria 
are more favorable and will be applied.  If a higher rating 
is not warranted under either the old or new criteria, then 
the new criteria are not more favorable and it makes no 
difference which criteria are applied.  

Old Rating Criteria

The criteria for rating major depression in effect prior to 
November 7, 1996, provided at 38 C.F.R. § 4.132, DC 9405 that 
a 30 percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  As will be explained, this means 
social and industrial impairment which is distinct, 
unambiguous, and moderately large in degree.  A 50 percent 
evaluation was warranted when there was considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and the symptoms 
resulted in such reduction in flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" (for a 30 
percent rating for a psychoneurosis under the rating criteria 
in effect prior to November 7, 1996) is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  With these 
considerations in mind, the Board will address the merits of 
the claim at issue.  Generally see Hood v. Brown, 4 Vet. 
App. 301 (1993).  

When evaluating a mental disorder, consideration is given to 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (1996).  When evaluating the level of disability 
from a mental disorder, consideration will be given to the 
extent of social impairment, but an evaluation shall not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1996).  

New Criteria

Under the revised rating criteria at 38 C.F.R. § 4.130, DC 
9434 major depressive disorder is rated under the general 
formula for rating mental disorders, the criteria for which 
are set forth at Diagnostic Code 9440 and provide that for a 
30 percent evaluation there must be occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  For a 50 percent evaluation 
there must be occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  



Background

On VA neurology examination in July 1994 the veteran 
complained of a sleep disorder manifested by having had 
insomnia for the last two years.  He had difficulty getting 
to sleep and, once asleep, he would only sleep one or two 
hours.  He took medication for depression but felt that it 
had not help his ability to sleep.  On examination his affect 
was flat.  The diagnosis was insomnia of undetermined origin, 
possibly related to his psychiatric disorder but no 
neurological dysfunction was detected.  

On VA psychiatric examination in July 1994 the veteran 
reported that although he took four 25-mg. tablets at night 
but did not receive mental health treatment.  He felt that 
the Pamelor was no longer helping him and he felt sad and 
tired.  He reported having first been treated for depression 
in January 1994.  He described his appetite as slow and ate 
only one meal a day but, nonetheless, had gained 11 lbs.  He 
reported having problems with sleeping, averaging only about 
2 hours nightly, and he frequently awoke at night.  He rated 
his depression as moderate but also stated he did not know 
how bad his depression was.  He denied anhedonia and suicidal 
ideation but reported a decrease in libido.  He had been 
married for 14 years and stated that his wife reported that 
he had withdrawn from her.  He was not working but was trying 
to find a job.  

On mental status examination the veteran volunteered 
relatively little information and his responses tended to be 
very vague.  He frequently answered that he did not know what 
had caused something.  He was often slow to response.  He did 
not appear, however, to be particularly uncooperative.  His 
predominate mood was one of depression and his affect was 
appropriate to content.  His thought processes and 
associations were logical and there was no loosening of 
associations or confusion.  There was no gross impairment of 
memory and he was fully oriented.  He did not complained of 
hallucinations and no delusional material was noted.  He 
denied having suicidal ideation.  The diagnosis was major 
depressions, single episode, moderate.  

At the January 1996 RO hearing the veteran testified that he 
had low energy and had mood swings which were almost like 
temper tantrums.  He took Prozac for depression but had 
trouble sleeping and this effected his ability to study as a 
college student (page 5).  He also testified that he took a 
full course load as a student.  His wife had to drive him 
because his medication caused drowsiness and some 
incoherence.  He was maintaining good grades but was not 
enjoying school as much as he thought he would.  He wanted to 
be by himself (page 6).  

On file are VAOPT record from 1994 to 1997.  These reflect 
that he was neatly groomed and his affected was flattened for 
blunted and that he had a depressed mood.  He reported that 
he could not work because if he did he would lose his Social 
Security disability compensation.  In July 1996 he was alert 
and oriented but admitted having paranoid ideation.  He 
complained of losing his temper and having a "low" mood as 
well as no energy and no motivation.  In September 1996 he 
did not wish to be in psychiatric therapy but was attending a 
vocational-technology school to learn electronics and still 
had difficulty controlling his anger.  In December 1997 it 
was recommended that he be excused from jury duty because it 
could lead to decompensation.  

On VA psychiatric examination in October 1998 it was noted 
that the veteran still lived with his wife and two children 
and had no history of psychiatric hospitalization.  He did 
report having attended Crown Point Clinic for two years and 
taking Serzone for depression.  He reported that he stayed at 
home and did nothing.  He did not interact with others.  His 
main complaint was that he got "mad" when people bothered 
him.  

On mental status examination the veteran appeared to be 
suspicious and guarded.  He seemed to be oriented and he 
spoke very little, very slowly, and in a low tone of voice.  
He was reluctant to answer questions and at times was 
evasive.  His affect was blunted and his mood was one of 
suspiciousness and depression.  He denied hallucinations but 
verbalized paranoid delusional thinking about people.  He 
reported having homicidal and suicidal thoughts in the past.  
He was able to maintain his personal hygiene.  His memory for 
recent and remote events was good.  He complained of sleep 
disturbance.  He was capable of managing his benefits.  His 
present symptoms effected his interpersonal relationships and 
his ability to hold a job.  He lacked insight into his 
problems.  The diagnoses were major depression with psychotic 
features and an unspecified personality disorder.  His Global 
Assessment of Functioning (GAF) score was 30 and it was 
reported that he was severely depressed and paranoid.  

Analysis

The veteran has reported having been discharged from military 
service due to a personality disorder and a personality 
disorder was diagnosed on the recent VA psychiatric rating 
examination.  When it is not possible to separate the effects 
of a service-connected psychiatric disorder from a 
nonservice-connected psychiatric disorder, 38 C.F.R. § 3.102 
(requiring favorable resolution of reasonable doubt) dictates 
that all signs and symptoms be attributed to the service-
connected psychiatric disorder.  Mittleider v. West, 11 Vet. 
App. 181, 182 (per curiam).  Here, there is no clarifying 
information which would allow the Board to distinguish 
symptom of the veteran's nonservice-connected personality 
disorder from his service-connected psychiatric disability.  
Thus, all psychiatric symptoms will be considered for rating 
purposes.  

In this case the veteran does have some flattening or 
blunting of affect which is a symptom for the next higher 
rating of 50 percent.  However, while his mood is depressed 
it is not significantly disturbed and he has at times been 
evasive during rating examinations.  Also, there is no 
evidence of impairment of his memory, abstract thinking or 
cognitive functions.  While his speech is slow it is not 
shown to be circumstantial or otherwise impaired.  He is 
lacking in insight but does not have any significant 
impairment of judgment.  His sleeping impairment is also 
compensated by the 30 percent rating.  

There is some amount of paranoia, which is almost or 
minimally delusional, but there are no other gross psychotic 
symptoms, other than his major depression, such as 
hallucinations.  It is significant to note that was able to 
maintain a satisfactory educational status and he is able to 
maintain his groom and hygiene.  Equally important, it 
appears that the veteran has little motivation to find or 
seek employment.  

Accordingly, an increased rating is not warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  




ORDER

Entitlement to an increased rating for major depression with 
insomnia, currently evaluated as 30 percent disabling.  



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals



 

